Name: Commission Regulation (EC) NoÃ 425/2007 of 19 April 2007 implementing Regulation (EC) NoÃ 1365/2006 of the European Parliament and of the Council on statistics of goods transport by inland waterways
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  economic analysis;  maritime and inland waterway transport;  communications
 Date Published: nan

 20.4.2007 EN Official Journal of the European Union L 103/26 COMMISSION REGULATION (EC) No 425/2007 of 19 April 2007 implementing Regulation (EC) No 1365/2006 of the European Parliament and of the Council on statistics of goods transport by inland waterways THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1365/2006 of the European Parliament and of the Council of 6 September 2006 on statistics of goods transport by inland waterways (1), and in particular Article 9 thereof, Whereas: (1) In accordance with Article 9 of Regulation (EC) No 1365/2006, the Commission should lay down the arrangements for implementing that Regulation. (2) It is necessary to adapt the definitions provided in Article 3 of Regulation (EC) No 1365/2006, by adding some new definitions, and by providing explanations and data reporting guidelines to ensure a harmonized methodological framework for the data collection and the compilation of comparable statistics at Community level. (3) It is necessary to adapt the data collection scope and the content of the annexes to Regulation (EC) No 1365/2006 in order to provide an adequate statistical coverage of this mode of transport and to ensure the compilation of relevant statistics at Community level. (4) It is necessary to specify the description of the data files, the format and the medium in which the data are to be transmitted to ensure that such data can be processed rapidly and in a cost-effective way. (5) Provisions should be made concerning the dissemination of the statistical results. (6) Regulation (EC) No 1365/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1365/2006 is amended as follows: 1. Article 3 is replaced by the following: Article 3 Definitions For the purposes of this Regulation the following definitions shall apply: (a) navigable inland waterway  means a watercourse, not part of the sea, which by natural or man-made features is suitable for navigation, primarily by inland waterway vessels; (b) inland waterway vessel  means a floating craft designed for the carriage of goods or public transport of passengers which navigates predominantly in navigable inland waterways or in waters within, or closely adjacent to sheltered waters or areas where port regulations apply; (c) nationality of the vessel  means the country in which the vessel is registered; (d) inland waterways transport  means any movement of goods and/or passengers using inland waterways vessels which is undertaken wholly or partly in navigable inland waterways; (e) national inland waterways transport  means inland waterways transport between two ports of a national territory irrespective of the nationality of the vessel; (f) international inland waterways transport  means inland waterways transport between two ports located in different national territories; (g) transit inland waterways transport  means inland waterways transport through a national territory between two ports both located in another national territory or national territories provided that in the total journey within the national territory there is no transshipment; (h) inland waterways traffic  means any movement of a vessel on a given navigable inland waterway, 2. Annexes A to F to Regulation (EC) No 1365/2006 are replaced by the text set out in Annex I to this Regulation. Article 2 For the purposes of implementing Regulation (EC) No 1365/2006, the additional definitions, explanations and data reporting guidelines set out in Annex II to this Regulation shall apply. Article 3 For the purposes of Article 5 of Regulation (EC) No 1365/2006, the statistics shall be transmitted or uploaded by electronic means to the single entry point for data at Eurostat according to the description of the data files and transmission medium defined in Annex III to this Regulation. The transmission format shall conform to appropriate interchange standards specified by Eurostat. Article 4 For the purposes of Article 6 of Regulation (EC) No 1365/2006, the Commission shall disseminate, on any medium and with any data structure, all data specified in Annex A to F to the same Regulation (EC) No 1365/2006 which are not declared confidential by the Member States. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 264, 25.9.2006, p. 1. (2) OJ L 181, 28.6.1989, p. 47. ANNEX I Annexes A to F to Regulation (EC) No 1365/2006 are replaced by the following: ANNEX A Table A1. Goods transport by type of goods (annual data) Elements Coding Nomenclature Unit Table 2-alpha A1  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Country/region of loading 4-alpha NUTS2 (1) Country/region of unloading 4-alpha NUTS2 (1) Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of goods 2-digit NST 2000 (2) Type of packaging 1-digit 1 = goods in containers 2 = goods not in containers and empty containers Tonnes transported tonnes Tonnes-km tonnes-km ANNEX B Table B1. Transport by nationality of the vessel and type of vessel (annual data) Elements Coding Nomenclature Unit Table 2-Alpha B1  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Country/region of loading 4-alpha NUTS2 (3) Country/region of unloading 4-alpha NUTS2 (3) Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of vessel 1-digit 1 = self-propelled barge 2 = barge not self-propelled 3 = self-propelled tanker barge 4 = tanker barge not self-propelled 5 = other goods carrying vessel 6 = seagoing vessel Nationality of vessel 2-letter NUTS0 (national code) (4) Tonnes transported tonnes Tonnes-km tonnes-km Table B2. Vessel traffic (annual data) Elements Coding Nomenclature Unit Table 2-Alpha B2  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Type of transport 1-letter 1 = national 2 = international (except transit) 3 = transit Number of movements of loaded vessels movements of vessels Number of movements of empty vessels movements of vessels Vessel-km (loaded vessels) vessel-km Vessel-km (empty vessels) vessel-km NOTE: The provision of this Table B2 is optional. ANNEX C Table C1. Container transport by type of goods (annual data) Elements Coding Nomenclature Unit Table 2-Alpha C1  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Country/region of loading 4-alpha NUTS2 (5) Country/region of unloading 4-alpha NUTS2 (5) Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Size of containers 1-digit 1 = 20 freight units 2 = 40 freight units 3 = freight units > 20 and < 40 4 = freight units > 40 Loading status 1-digit 1 = loaded containers 2 = empty containers Type of goods 2-digit NST 2000 (6) Tonnes transported tonnes tonnes-km tonnes-km TEU TEU TEU-km TEU-km ANNEX D Table D1. Transport by nationality of vessels (quarterly data) Elements Coding Nomenclature Unit Table 2-Alpha D1  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Quarter 2-digit 41 = quarter 1 42 = quarter 2 43 = quarter 3 44 = quarter 4 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Nationality of the vessel 2-letter NUTS0 (national code) (7) Tonnes transported tonnes Tonnes-km tonnes-km Table D2. Container transport by nationality of vessels (quarterly data) Elements Coding Nomenclature Unit Table 2-Alpha D2  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Quarter 2-digit 41 = quarter 1 42 = quarter 2 43 = quarter 3 44 = quarter 4 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Nationality of vessel 2-letter NUTS0 (national code) (8) Loading status 1-digit 1 = loaded containers 2 = empty containers Tonnes transported tonnes Tonnes-km tonnes-km TEU TEU TEU-km TEU-km ANNEX E Table E1. Goods transport (annual data) Elements Coding Nomenclature Unit Table 2-alpha E1  Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy  Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of goods 2-digit NST 2000 (9) Total tonnes transported tonnes Total tonnes-km tonnes-km ANNEX F GOODS NOMENCLATURE The type of goods shall be reported according to the classification NST-2000 (10) as shown in Table F.1. The two-digit code of the column NST-2000 groups  shall be used. However, in 2007 only, Member States shall be allowed to use the classification NST/R (11) as shown in Table F.2 for reporting the type of goods. The two-digit code of the column Groups of goods  shall be used. Member States can also decide to report data using both classifications in 2007. From 2008 onwards, only classification NST-2000 shall be valid. Table F.1 Classification NST-2000 NST-2000 groups Description of goods 01 Products of agriculture, hunting, and forestry; fish and other fishing products 02 Coal and lignite; peat; crude petroleum and natural gas; uranium and thorium 03 Metal ores and other mining and quarrying products 04 Food products, beverages and tobacco 05 Textiles and textile products; leather and leather products 06 Wood and products of wood and cork (except furniture); articles of straw and plaiting materials; pulp, paper and paper products; printed matter and recorded media 07 Coke, refined petroleum products and nuclear fuel 08 Chemicals, chemical products, and man-made fibres; rubber and plastic products 09 Other non-metallic mineral products 10 Basic metals; fabricated metal products, except machinery and equipment 11 Machinery and equipment n.e.c.; office machinery and computers; electrical machinery and apparatus n.e.c.; radio, television and communication equipment and apparatus; medical, precision and optical instruments; watches and clocks 12 Transport equipment 13 Furniture; other manufactured goods n.e.c. 14 Secondary raw materials; municipal wastes and other wastes not specified elsewhere in CPA 15 Mail, parcels Note: this heading is normally used for goods transported by postal administrations and specialized courier services in NACE Rev. 2 divisions 53.10 and 53.20 16 Equipment and material utilised in the transport of goods Note: this heading covers items such as empty containers, palettes, boxes, crates and roll cages. It also covers vehicles used to contain goods, where the vehicle is itself carried on another vehicle. The existence of a code for this type of material does not prejudge the question of whether such materials are to be counted as goods , this will depend on the rules for data collection in each mode of transport. 17 Goods moved in the course of household and office removals; baggage transported separately from passengers; motor vehicles being moved for repair; other non-market goods n.e.c. 18 Grouped goods: a mixture of types of goods which are transported together Note: this heading is used whenever it is not considered appropriate to assign the goods to separately to groups 01-16. 19 Unidentifiable goods: goods which for any reason cannot be identified and therefore cannot be assigned to groups 01-16. Note: this heading is intended to cover goods where the reporting unit does not have information on the type of goods being transported. 20 Other goods n.e.c. Note: this heading covers any items which cannot be assigned to any of the groups 01-19. Since the groups 01-19 are intended to cover all foreseeable categories of transported goods, the use of group 20 should be considered unusual and may indicate a need for further checking of the data reported under this heading. Table F.2 Classification NST/R Groups of goods NST/R chapter NST/R groups Description 1 0 01 Cereals 2 02, 03 Potatoes, other fresh or frozen fruits and vegetables 3 00, 06 Live animals, sugar beet 4 05 Wood and cork 5 04, 09 Textiles, textile articles and man-made fibres, other raw animal and vegetable materials 6 1 11, 12, 13, 14, 16, 17 Foodstuff and animal fodder 7 18 Oil seeds and oleaginous fruits and fats 8 2 21, 22, 23 Solid mineral fuels 9 3 31 Crude petroleum 10 32, 33, 34 Petroleum products 11 4 41, 46 Iron ore, iron and steel waste and blast furnace dust 12 45 Non-ferrous ores and waste 13 5 51, 52, 53, 54, 55, 56 Metal products 14 6 64, 69 Cement, lime, manufactured building materials 15 61, 62, 63, 65 Crude and manufactured minerals 16 7 71, 72 Natural and chemical fertilizers 17 8 83 Coal chemicals, tar 18 81, 82, 89 Chemicals other than coal chemicals and tar 19 84 Paper pulp and waste paper 20 9 91, 92, 93 Transport equipment, machinery, apparatus, engines, whether or not assembled, and parts thereof 21 94 Manufactures of metal 22 95 Glass, glassware, ceramic products 23 96, 97 Leather, textile, clothing, other manufactured articles 24 99 Miscellaneous articles (1) When the regional code is unknown or not available the following codification will be used:  NUTS0 + ZZ  when the NUTS code exists for the partner country.  ISO code + ZZ  when the NUTS code does not exist for the partner country.  ZZZZ  when the partner country is completely unknown. (2) Only for the reference year 2007, the classification NST/R can be used for reporting the type of goods as explained in Annex F. (3) When the regional code is unknown or not available the following codification will be used:  NUTS0 + ZZ  when the NUTS code exists for the partner country.  ISO code + ZZ  when the NUTS code does not exist for the partner country.  ZZZZ  when the partner country is completely unknown. (4) When a NUTS code does not exist for the country of registration of the vessel, the ISO national code will be reported. In case the nationality of the vessel is unknown, the code to use is ZZ . (5) When the regional code is unknown or not available the following codification will be used:  NUTS0 + ZZ  when the NUTS code exists for the partner country.  ISO code + ZZ  when the NUTS code does not exist for the partner country.  ZZZZ  when the partner country is completely unknown. (6) Only for the reference year 2007, the classification NST/R can be used for reporting the type of good, as explained in Annex F. (7) When a NUTS code does not exist for the country of registration of the vessel, the ISO national code will be reported. In case the nationality of the vessel is unknown, the code to use is ZZ . (8) When a NUTS code does not exist for the country of registration of the vessel, the ISO national code will be reported. In case the nationality of the vessel is unknown, the code to use is ZZ . (9) Only for the reference year 2007, the classification NST/R can be used for reporting the type of goods as explained in Annex F. (10) Standard Goods for Transport Statistics, 2000, adopted at the 64th session (18 to 21 February 2002) of the Inland Transport Committee of the United Nations Economic Commission for Europe (UNECE) and revised at the 56th session of the Working Party on Transport Statistics (8 to 10 June 2005) under Document TRANS/WP.6/2004/1/Rev.2. (11) Standard Goods Classification for Transport Statistics/Revised, 1967. Published by the Statistical Office of the European Communities (French version 1968). ANNEX II ADDITIONAL DEFINITIONS, EXPLANATIONS AND DATA REPORTING GUIDELINES FOR IMPLEMENTING REGULATION (EC) No 1365/2006 SECTION I. INLAND WATERWAYS TRANSPORT 1. Navigable inland waterways This term covers navigable rivers, lakes, canals and estuaries. An inland waterway forming a common border between two countries has to be reported by both. 2. Inland waterways transport For the purpose of this Regulation the movements of goods and/or passengers using seagoing vessels undertaken wholly in navigable inland waterways will be considered as inland waterways transport and will be subject to the same data provision obligations no matter if seagoing vessels are not specifically mentioned in other definitions. Movements of goods shipped to offshore installations are excluded. Bunkers and stores supplied to vessels in port are excluded, but bunker oil shipped to vessels offshore is included. 3. National inland waterways transport National inland waterways transport may involve transit through a second country, although for this country this transport has to be reported as transit. Cabotage transport defined as national inland waterways transport performed by a vessel registered in another country is included. 4. International inland waterways transport International inland waterways transport may involve transit through one or more third countries. For the latter countries this transport has to be reported as transit. 5. Transit inland waterways transport Transit inland waterways transport shall be considered as such only provided that in the total journey within the national territory there is no transshipment. 6. Country/region of loading This is the country or region of the port (NUTS2 level (1)) where the transported goods are loaded on a vessel. 7. Country/region of unloading This is the country or region of the port (NUTS2 level) where the transported goods are unloaded from a vessel. 8. Type of packaging of goods Goods on a vessel can be transported using two types of packaging:  inside containers as defined in section III.1,  not in containers. SECTION II. TYPES OF VESSELS 1. Self-propelled barge Any powered inland waterways freight vessel, other than self-propelled tanker barges. 2. Barge not self-propelled Any unpowered inland waterways freight vessel, other than not self-propelled tanker barges. This category includes towed, pushed and pushed-towed barges. 3. Self-propelled tanker barge A self-propelled barge intended for the transport of liquids or gases in fixed tanks. 4. Tanker barge not self-propelled A barge not self-propelled intended for the transport of liquids or gases in fixed tanks. 5. Other goods carrying vessel Any other known or unknown kind of inland waterways freight vessel intended for carrying goods not defined in the previous categories. 6. Seagoing vessel A vessel other than those which navigate predominantly in navigable inland waterways or in waters within, or closely adjacent to, sheltered waters or areas where port regulations apply. SECTION III. CONTAINERS 1. Container A freight container means an article of transport equipment: 1. of a permanent nature and accordingly strong enough to be suitable for repeated use; 2. specially designed to facilitate the carriage of goods by one or more modes of transport, without intermediate reloading; 3. fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another; 4. so designed as to be easy to fill and empty; 5. having a length of 20 feet or more. 2. Size of containers For the purpose of this Regulation the size of containers will be reported according to four categories: 1. 20 Foot ISO containers (length of 20 feet and width of 8 feet); 2. 40 Foot ISO containers (length of 40 feet and width of 8 feet); 3. ISO containers over 20 feet and under 40 feet in length; 4. ISO containers over 40 feet long. (Containers smaller than 20 feet or of unknown size must be reported under Category 1). 3. Loading status of containers Containers may have two loading status regardless of their size:  loaded, when any kind of good is transported inside the container,  empty, when the container does not have any good inside. SECTION IV. INLAND WATERWAYS TRAFFIC 1. Number of movements of loaded vessels One movement of a loaded vessel is counted as the movement of a vessel from the port of loading of any kind of goods to the following port of loading or unloading. 2. Number of movements of empty vessels One movement of an empty vessel is counted as the movement of a vessel from one port to another for which the gross-gross weight of goods is nil. The movement of a vessel carrying empty containers is not considered as an empty vessel. SECTION V. UNITS 1. Tonne Unit for measuring the weight of goods transport equivalent to 1 000 kilograms. The weight to be taken into consideration is the gross-gross weight of goods. The weight taken into consideration is equivalent to the total weight of the goods and packaging and the tare weight of equipment such as containers, swap bodies and pallets. When this tare-weight is excluded, the weight is gross weight. 2. Tonne-km Unit for measuring the goods transport equivalent to one tonne of goods transported over a distance of one kilometre. For the purpose of reporting the tonne-km performance only the distance travelled on navigable inland waterways has to be taken into account. 3. TEU Unit for measuring the container size equivalent to twenty feet unit. For the purpose of this Regulation the following equivalences apply: 1. = 20 Foot ISO containers (length of 20 feet and width of 8 feet) = 1 TEU; 2. = 40 Foot ISO container (length of 40 feet and width of 8 feet) = 2 TEU; 3. = ISO containers over 20 feet and under 40 feet in length = 1,5 TEU; 4. = ISO containers over 40 feet long = 2,25 TEU. 4. TEU-km Unit for measuring the goods transport by containers equivalent to one TEU transported over a distance of one kilometre. For the purpose of reporting the TEU-km performance only the distance travelled on navigable inland waterways has to be taken into account. 5. Vessel-km Unit for measuring the vessel traffic equivalent to the movement of a vessel over a distance of one kilometre. For the purpose of reporting the vessel-km performance only the distance travelled on navigable inland waterways has to be taken into account. (1) Nomenclature of territorial units as per Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). Any future update of this classification adopted by implementing Commission regulations will be applicable for the purpose of this Regulation. ANNEX III DESCRIPTION OF THE DATA FILES AND TRANSMISSION MEDIUM FOR IMPLEMENTING REGULATION (EC) No 1365/2006 Description of the elements to be used in each data file A summary of the elements to be provided in each of the data files (tables) of this Regulation is presented in the following table: Elements Format and size Table A1 B1 B2 C1 D1 D2 E1 Dimensions Table number an2 X X X X X X X Reporting country a2 X X X X X X X Year n4 X X X X X X X Quarter n2 X X Country/region of loading an4 X X X Country/region of unloading an4 X X X Type of transport n1 X X X X X X X Type of goods n2 X X X Type of packaging n1 X Type of vessel n1 X Nationality of vessel a2 X X X Size of containers n1 X Loading status n1 X X Values Tonnes transported n..12 X X X X X X tonnes-km n..18 X X X X X X Number of movements of loaded vessels n..12 X Number of movements of empty vessels n..12 X Vessel-km (loaded vessels) n..18 X Vessel-km (empty vessels) n..18 X TEU n..12 X X TEU-km n..18 X X Two fields are marked in the column associated to the relevant table:  X: fields that have to be provided for a table,  (space): fields not relevant for the table (should not be provided). The format of each field is either numeric (n) or alphabetic (a) or alphanumeric (an). The size is either fixed (format + number  e.g.: n4) or variable with a maximum number of positions (format + ...+ maximum number of positions  e.g.: n..12). Description of transmission medium The transmission format to be used has to be compatible with an automatic transmission of data (EDI approach). The CSV (comma separated values) format with semicolon (;) as field separator is acceptable. Another more advanced format based on an appropriate interchange standard could also be specified by Eurostat. Eurostat would then make available detailed documentation on how to implement this standard according to the requirements of this Regulation. Data shall be transmitted or uploaded by electronic means to the single entry point for data at Eurostat. One separate file by table of the Regulation and period has to be sent. The following file naming convention is required: IWW_Table_Frequency_Country_Year_Period[_OptionalField].format where: IWW For Inland Waterways data Table A1, B1, B2, C1, D1, D2 or E1 Frequency A for Annual Q for Quarterly Country Reporting country: use NUTS0 Year Year of the data on 4 positions (e.g. 2007) Period 0000 for Annual 0001 for the first quarter Q01 0002 for the second quarter Q02 0003 for the third quarter Q03 0004 for the fourth quarter Q04 [_OptionalField] Can contain any chain of 1 to 220 characters (only A to Z, 0 to 9 or _ are allowed). This field is not interpreted by Eurostat tools. .format File format: ( e.g. CSV for comma separated value, GES for GESMES) Example: The file IWW_D1_Q_FR_2007_0002.csv is the data file that contains for France, data of table D1 of the Regulation, for the year 2007, second quarter.